DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1, 3-10 are pending.  Independent claim 1 has been amended to recite the amount of puffed maize kernel with respect to the weight of the oil phase.
Claims 11-13 are withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10   is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0171302 (BIERBAUM) in view of United States Patent No. 8,349,342 (LOBEE). 
As to claim 1, BIERBAUM teaches an oil with a low-density expanded carbohydrate [0011] and oil/fat phase.  This includes ground popped popcorn [0006].  The carbohydrate is used to entrap fat in microwave popcorn [0003]. BIERBAM teaches that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023].  In one embodiment, popcorn itself is used as the carbohydrate thickener for the oil. Specifically, popped popcorn is ground and mixed with an oil to achieve a thickened consistency usable as a popping fat in a popcorn product [0024]. The consistency is sufficiently solid at room temperature [0024] (i.e., non flowable).
BIERBAUM does not teach the use of puffed corn endosperm with the claimed particle size but LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 60-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  At col. 3, lines 50-65, LOBEE teaches that once the puffed corn is milled, it can be further fractionated into different fractions.  Thus, LOBEE does teach using smaller and more defined sieve fractions so long as the material is smaller than the claimed upper limit of the fraction of 0.5mm/ 500um. 
BIERBAUM e teaches the particles are in amount of ground popped popcorn are preferably 1-3% of the composition (see claim 16 of BIERBAUM and [0024]).  However, depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023]. Thus, it would have been obvious to vary the amount of material added to the oil, as BIERBAUM teaches that the amount of low-density carbohydrate can be varied based on desired consistency of the product. 
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment. 
As to claim 3, BIERBAUM teaches that the oil phase can be a saturated oil (BIERBAUM [0003], [0013], and [0019]). 
As to claims 4 and 5,   BIERBAUM does not teach the use of puffed corn endosperm with the claimed particle size but LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 60-55). The particle size is less than 0.3 mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65).  At col. 3, lines 50-65, LOBEE teaches that once the puffed corn is milled, it can be further fractionated into different fractions.  Thus, LOBEE does teach using smaller and more defined sieve fractions so long as the material is smaller than the claimed upper limit of the fraction of 0.4mm/ 400um and providing defined fraction with a minimum size that would fall within 0.3 mm and smaller sizes. 
The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (LOBEE, col. 2, lines 60-65 and col. 6, lines 45-55).  It would have been obvious to vary the particle size to less than 400um and not more than 20 wt % of said particles passes a sieve with apertures of 100 um based on desired oil entrapment abilities.
 
As to claims 6 -7 and 14, BIERBAUM e teaches the particles are in amount of ground popped popcorn are preferably 1-3% of the composition (see claim 16 of BIERBAUM and [0024]).  However, depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023]. Thus, it would have been obvious to vary the amount of material added to the oil, as BIERBAUM teaches that the amount of low-density carbohydrate can be varied based on desired consistency of the product. 
As to claim 8, the puffed maize kernel endosperm is obtained from puffed popcorn (BIERBAUM, [0006]).
As to claim 10, puffed popcorn is considered a foam structure (BIERBAUM, [0006]). 
As to the stevens value of claim 15, stevens value of a fat is related to the firmness of a the composition at a particular temperature. As noted above, depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023]. Thus, it would have been obvious to vary the consistency and stevens value of the product by varying the amount of expanded, low-density carbohydrate, as taught by BIERBAUM. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIERBAUM and LOBEE as applied to claims 1, 3-8, 10 and 14-15  above, and further in view of ERWIN, Economic Botany, Vol. 4, No. 3 (Jul. - Sep., 1950), pp. 294, Published By: Springer. 
The references above are silent as to the popcorn being sourced from Zea mays var. everta.  
However, ERWIN establishes that Zea everta is known sub-species of corn (see pg. 1, second paragraph). 
 It would have been obvious to use species of corn used for popping, as BIERBAUM uses puffed popcorn [0006].   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 and 15-17 of copending Application No. 15/767,432 (432 application) in view of United States Patent Application Publication No. 2006/0078655 (PLANK) .
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 432 application require the presence of hardstock.   However, PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability. In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.  Thus, it would have been obvious to provide a hardstock with popcorn. 
As to newly added claims 14-15 of the present application, claim 14 recites the amount of particles with respect to the weight of the oil phase (i.e., 5 to 16%).  This overlaps that claimed in the 432 application (i.e., 4 to 14% in claim 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Claim 15 recites the Stevens value of the product being of 10 or more.  However, it is noted that claims 15-17 of the 432 application are directed to the Stevens value of at least 50 g and flowability of the product.  Thus, the Stevens value overlaps.  Moreover, these are only properties associated with the use of hardstock. As noted above, PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability. In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.  Thus, it would have been obvious to provide a hardstock with popcorn. 
 .    This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
The applicant argues that Bierbaum does not disclose or suggest an amount of particles of puffed maize kernel endosperm dispersed in the oil phase that either falls within or overlaps with the requisite range of amended claim 1. Instead, Bierbaum provides only one preferred embodiment in which “palm oil is prepared by adding dried, ground, popped popcorn to the oil at a 1-3% level” 0024]. It is alleged that no further detail or explicit discussion of the amount of particles is offered. 
However, depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023]. Thus, it would have been obvious to vary the amount of material added to the oil, as BIERBAUM teaches that the amount of low-density carbohydrate can be varied based on desired consistency of the product. 
The applicant also argues that , Bierbaum explains that if the viscosity of the fat slurry (prepared by admixing the expanded, low-density carbohydrate and at least one edible oil together) is too high, the slurry becomes unpumpable, and by extension, unusable for spraying (see para. [0045]). As such and contrary to the assertions of the Official Action, the ordinarily skilled artisan would not have been motivated to increase the amount of particles based on Bierbaum, especially to an amount that is double or more than its highest level (i.e., 6 to 16 wt%) as doing so would be expected to render the resultant composition unsatisfactory for its intended purpose.
However, this only demonstrates that one skilled in the art would vary the amount of material based on the desired viscosity.   This would also include the amount and types of fats used. 
The applicant argues that when the entirety of the disclosure in Lobee is considered, it is revealed that Lobee suggests using larger particles (i.e., more than 90 weight % of the powder has a particle size smaller than 1 mm) as the disclosed samples within this range exhibited the highest retention rates (compare samples 1,2, and 4 with sample 3 of Example la; see also examples 5-7 of Example lb). 
However, at col. 3, lines 48-65, LOBEE teaches that once the puffed corn is milled, it can be further fractionated into different fractions.  Thus, LOBEE does teach using smaller and more defined sieve fractions so long as the material is smaller than the claimed upper limit of the fraction of 0.5mm/ 500um. 
As to the rejection of claims 1 and 3-10 on the grounds of nonstatutory double patenting, the rejection is not held in abeyance but it is acknowledged that Applicant respectfully defers the filing of such a terminal disclaimer until such time that the present application or at least subject-matter therein is indicated to be allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799